CONCURRING OPINION
Lenroot, Judge,
concurring: I concur in the conclusion reached herein by the majority, but I cannot concur in the construction given by it to paragraph 407 of the Tariff Act of 1922.
The language here in question reads:
* * * Furniture made with frames wholly or in part of wood, rattan, reed, bamboo, osier or willow, or malacea, and covered wholly or in part with rattan, reed, grass, osier or willow, or fiber of any kind, 60 per centum ad valorem * * *.
*587The majority opinion construes the language to mean that, to come within its provisions, furniture of the character described must be covered wholly or in part with rattan, etc. I do not so construe the provision. In my judgment, it clearly means that, to bring an article within it, the frame must be covered with rattan, etc. The construction given the provision by the majority would, in my opinion, exclude from the 60 per centum duty many articles which, I think, Congress clearly intended should come within the provision. It seems clear that if the language is to be construed as requiring that thefurntiture must be covered by rattan, etc., the article must come within the definition of furniture before the covering is applied. In the case at bar there are seven different kinds of furniture. A sample of each kind was introduced in evidence in the trial court, and said samples are before us. Each of the pieces of furniture is composed of a frame of rattan, which frame is covered with sea grass and rattan. If, instead of sea grass, the furniture was composed wholly of frames of rattan, covered wholly with rattan', under tho majority opinion it could not be classified under the provision in question because, if the covering of rattan were removed, there would be no furniture left, but only some frames. In other words, in such case it would require the rattan covering to make the article furniture, hence it could not be held to he furniture covered with rattan.
On the other hand, no incongruity can result from holding the provision to mean that the frame and not the furniture” must be covered with rattan, etc., to bring an article within the provision. I do not think it necessary to hold that the rattan must come in actual contact with the frame, for I think the language may be fairly construed to mean that if the rattan covering is over or around the frame, it is sufficient to bring the article within the provision, regardless of whether the rattan is in actual contact with the frame or not.
I have examined all of the exhibits in the case at bar, and find that in each one of them the rattan does pass over and around the frame, and in each exhibit the rattan covering does at some point come in actual contact with the frame. However, as hereinbefore indicated, I do not deem this last fact important, for I think the frames are covered in part with rattan, within the meaning of the word ‘ ‘ covered ’ ’ as used in said paragraph 407, regardless of actual contact with the frames. I do not think it can be said that the frame of a building is not covered by siding because of the fact that building paper is interposed between the frame and the siding, and I do not think it can be properly said that frames are not covered by rattan because there may be a layer of sea grass between the frames and the rattan.
In any event, I am confident that the construction given the provision in question by the majority will prove to be a source of much trouble in the future, and it is for that reason I feel impelled to express my dissent from such construction.